Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims #### are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:  The primary reason for the allowance of the claims is the inclusion of the limitation “ the semiconductor member including a first region, a first partial region, and a second partial region, the first region being between the first electrode and the second electrode in the first direction, a second direction from the first region toward the third electrode crossing the first direction, the first partial region being between the first electrode and the first region in the first direction, a direction from the first partial region toward the second partial region being aligned with the second direction, the second partial region being between the first electrode and the third electrode in the first direction; and a first crystal member provided between the first region and the third electrode in the second direction “, in all of the claims which is not found in the prior art references.

Regarding claim 12:  The primary reason for the allowance of the claims is the inclusion of the limitation “ the semiconductor member including a first region and a second region, the first region being between the first electrode and the second electrode in the first direction, the second region being between the first electrode and the fourth electrode in the first direction; a first crystal member provided between the first region and the third electrode in the second direction; and a second crystal member provided between the second region and the fifth electrode in the second direction “, in all of the claims which is not found in the prior art references.

Regarding claim 19:  The primary reason for the allowance of the claims is the inclusion of the limitation “ the semiconductor member including a first region and a second region, the first region being between the first electrode and the third electrode in the second direction, the second region being between the third electrode and the second electrode in the second direction, the first region and the second region being electrically connected to the fourth electrode; a first crystal member provided between the first region and the third electrode in the second direction; and a second crystal member provided between the second region and the third electrode in the second direction “, in all of the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/17/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822